Office of Chief Counsel
Internal Revenue Service

Memorandum
Release Number: 20133901F
Release Date: 9/27/2013
CC:LB&I:-----------------------------POSTF-112954-13
date:
to:

from:

subject:

August 26, 2013
-----------------Revenue Agent ---------------------------(Large Business & International)
----------------------Attorney -------------(Large Business & International)

------------------------------------------------ Amortization of Player Contracts
This writing may contain privileged information. Any unauthorized disclosure of
this writing may undermine our ability to protect the privileged information. If
disclosure is determined to be necessary, please contact this office for our view.
This memorandum is in response to your request for our assistance in determining the
proper period over which the taxpayer must amortize the bonuses paid to its players
when they entered into a contract with the taxpayer.
ISSUE
Whether ---------------------------------------------------- (“Taxpayer”) is entitled to
amortize signing bonuses paid to its minor league players over a period of years less
than the seven-year term of the player’s contract?
CONCLUSION
No. The signing bonus should be amortized over the useful life of the player’s
contract, which is the seven-year term of the player’s contract.
FACTS
Taxpayer operates a professional baseball team under a franchise granted by --------------------------------------------------------------. Taxpayer is affiliated with several minor
league baseball teams. Two of those teams, ----------------------and ----------------------, are

POSTF-112954-13

2

included on Taxpayer’s tax return. The other affiliates are separate legal entities not
owned by Taxpayer. However, Taxpayer operates under an agreement whereby it
incurs and pays the payroll expense and certain operating costs as defined under Major
League Baseball rules for all of its affiliates.
When a player signs a contract to play for one of Taxpayer’s teams, a signing
bonus may be paid. These signing bonuses can range from -----------to -----------------dollars. Taxpayer capitalizes and amortizes the signing bonuses of its major league
players over the life of the players’ contracts. Taxpayer capitalizes and amortizes the
signing bonuses of the players that sign with the minor league teams over a --------year
life. Taxpayer chose to use a --------year life based on the average of the actual life of
the contracts disposed of during the years under examination.
A Disposal Report furnished by Taxpayer shows that the average life of the minor
league contracts disposed of during its ------- tax year was -----years. The number of
years in service for those contracts ranged from -----years through -------years. A
second Disposal Report furnished by Taxpayer shows that the average life of the minor
league contracts disposed of during its ------- tax year was -------years. The number of
years in service for those contracts ranged from -----to ---------years. In Taxpayer’s -----and ------- tax years combined, the average life of the disposed minor league contracts
was -------years.
The players that agreed to play for Taxpayer’s minor league teams signed the
Minor League Uniform Player Contract, Article IV of which provides that the player is
required to provide services to the team for seven separate championship playing
seasons. Unless the player contract is terminated under Article XIX, the agreement
continues until the player has played for Taxpayer for seven championship seasons.
Under Article XIX, the player can apply to the Commissioner of Major League Baseball
to have the contract terminated only if Taxpayer is in arrears to the player for any
payments due for more than fifteen days or if Taxpayer fails to perform any other
obligations required of it for more than fifteen days. The Commissioner will only
terminate the agreement if Taxpayer fails to remedy the situation by a fixed date.
Taxpayer may terminate the player contract by written notice if the player at any time
shall:
1. Fail, refuse or neglect to conform Player’s personal conduct to high standards
of good citizenship and good sportsmanship;
2. Fail, refuse or neglect to keep himself in first-class physical condition;
3. Fail, refuse or neglect to obey Club’s requirements respecting Player’s
conduct and service;
4. Fail in the judgment of Club to exhibit sufficient skill or competitive ability to
qualify or to continue as a professional baseball player as a member of Club’s
teams; or
5. Fail, refuse or neglect to render Player’s services hereunder, or in any other
manner to materially breach this Minor League Uniform Player Contract.

POSTF-112954-13

3

Minor League Uniform Player Contract, Art. XIX, Sec. B. Taxpayer may also terminate
the player’s contract if the player becomes disabled. After the player has completed
seven championship seasons for Taxpayer, the player becomes a minor league free
agent. Major League Rules 55(a).
LAW AND ANALYSIS
I.R.C. § 167 defines depreciable property as property used in a trade or business
or held for the production of income, and may include intangible property. An intangible
asset may be the subject of a depreciation allowance if it is known from experience or
other factors to be of use in the business or in the production of income for only a
limited period, the length of which can be estimated with reasonable accuracy. Treas.
Reg. § 1.167(a)-3(a). A baseball player contract is intangible property eligible for
amortization under I.R.C. § 167(a). Selig v. United States, 565 F. Supp. 524, 542 (E.D.
Wis. 1983); Rev. Rul. 67-379, 1967-2 C.B. 127. A signing bonus paid to a player is
required to be capitalized and amortized over the useful life of the player’s contract.
Rev. Rul. 67-379.
Under Treas. Reg. § 1.167(a)-1(b), “the estimated useful life of an asset is not
necessarily the useful life inherent in the asset but is the period over which the asset
may reasonably be expected to be useful to the taxpayer in his trade or business or in
the production of income.” The useful life of an asset should be determined “by
reference to [the taxpayer’s] experience with similar property taking into account present
conditions and probable future developments.” Treas. Reg. § 1.167(a)-1(b). The useful
life for a baseball player’s contract generally is the period over which the team controls
the player’s ability to sign a contract with another team. See Rev. Rul. 67-379. Under
Treas. Reg. § 1.167(a)-14(c)(1)(ii), the cost or other basis of a taxpayer’s right to
receive an unspecified amount of tangible property or services over a fixed period is
amortizable ratably over the period of the right.
In this instance, Taxpayer and each player enter into a Minor League Uniform
Player Contract. Generally, this contract binds the player to the organization for a term
of seven years. At the end of this seven year term, if the player has not entered into
another contract with the same team, he becomes a free agent. Major League Rule
55(a). It is at this point that Taxpayer no longer controls the player. Thus, because
Taxpayer controls the player for the term of the contract, the useful life of the player
contract is that term, seven years. Additionally, the player bonus is amortizable over the
seven-year right of Taxpayer to receive services from the player.
Taxpayer’s situation is different than the taxpayer’s situation in Rodeway Inns of
America v. Commissioner, 63 T.C. 414 (1974), acq., 1975-2 C.B. 1. In Rodeway Inns,
the taxpayer, Rodeway Inns, was in the business of operating a chain of motor hotels.
On July 1, 1964, in order to develop the chain, Rodeway Inns entered into a territorial
agreement with RIS, giving RIS the exclusive right to construct or cause to be

POSTF-112954-13

4

constructed Rodeway Inns hotels within a specific area. Under the agreement, RIS
would obtain sites approved by Rodeway Inns for the construction of the motor hotels,
and would construct the motor hotels at those sites. The territorial agreement was to
expire on June 30, 1966, unless the agreement had already been terminated or
renewed. RIS could cancel the agreement at any time by giving 90 days written notice
to Rodeway Inns. If RIS failed to perform under the agreement, Rodeway Inns could
cancel the agreement after giving 90 days written notice to RIS. RIS was given options
to renew the agreement at 2-year intervals, and the agreement could be extended until
July 1, 1994. On August 30, 1968, shortly after RIS had exercised its option to renew
for a second time (for the period July 1, 1968 through June 30, 1970), the parties
entered into a cancellation agreement. Rodeway Inns paid $100,000 to RIS and gave it
the option to purchase shares in consideration for the cancellation agreement.
Rodeway Inns chose to cancel the agreement because it determined that RIS was not
developing the territory fast enough for Rodeway Inns to maintain its competitive
position. Other motel chains were also quickly expanding, and choice locations in RIS’s
territory were rapidly disappearing. At the time the territory agreement was cancelled, it
appeared that the choice hotel sites in RIS’s territory would be taken within the next five
years. Rodeway Inns deducted the $100,000 payment it made to cancel the agreement
on its 1968 tax return. The Court determined that the amount was a capital expenditure
that could be amortized over the remaining useful life of the territory agreement. The
Service argued that the useful life of the agreement should extend for the entire period
that it could be renewed, through July 1, 1994. Rodeway Inns, on the other hand, first
argued that the useful life should only be 22 months, the period until the agreement was
next subject to renewal. The Court determined that neither of these periods
represented the useful life of the territory agreement. Instead, it stated that it “must
determine how long the agreement would have been useful to Rodeway, had it not been
canceled.” Rodeway Inns, 63 T.C. at 422. The Court found that the useful life of the
agreement was the period following the cancellation of the agreement until all the
desirable locations in the area would likely be taken, approximately five years.
In this situation, to determine the useful life of a player contract under the
reasoning of Rodeway Inns, we “must determine how long the agreement would have
been useful to [Taxpayer], had it not been canceled.” Rodeway Inns, 63 T.C. at 422. In
Rodeway Inns, RIS could terminate the agreement at any time it wished and Rodeway
Inns was the party that lacked control over the situation. Additionally, the initial term of
the territory agreement had already passed and the parties were continuing the
agreement under its second renewal. The parties could continue to renew the
agreement for as long as it thought the agreement would be beneficial, but no later than
July 1, 1994. Once RIS no longer thought the agreement to be profitable, it would likely
not exercise its option to renew and the agreement would no longer be useful to
Rodeway Inns. Rodeway Inns presented evidence that this would likely happen five
years after the agreement was cancelled. Conversely, in the situation here, Taxpayer
has control over the player until the player has played seven championship seasons
with Taxpayer (generally, a term of seven years). The player cannot unilaterally
terminate the contract with Taxpayer—even if the player opts to not play for Taxpayer,

POSTF-112954-13

5

he cannot play with another team until he is released by Taxpayer or finishes playing
the required seven championship seasons for Taxpayer. The player cannot choose to
play for a different team after entering into a contract with Taxpayer. Although a player
contract may be terminated if a player signs a major league contract or if the player is
released or traded by Taxpayer, under Rodeway Inns, the useful life is determined by
how long the player contract would have been useful to Taxpayer if the contract was not
terminated. It appears that if the player contract is not terminated, then it is useful to
Taxpayer for the seven-year term of the contract because during that time, Taxpayer
has control over the player and the player is prevented from playing for a competitor of
Taxpayer. Thus, the useful life of the player contract is seven years.

CASE DEVELOPMENT, HAZARDS AND OTHER CONSIDERATIONS

This writing may contain privileged information. Any unauthorized disclosure of
this writing may undermine our ability to protect the privileged information. If disclosure
is determined to be necessary, please contact this office for our views.
Please call ----------------------if you have further questions.

---------------------Associate Area Counsel
(Large Business & International)

By: _____________________________
----------------------Attorney -------------(Large Business & International)

